OFFICEOFTHEA'ITORNEY           GENERAL   OF'IPCAS
                      AUSTIN




liirorstle2;s. 2. Si.-:~pscn,
                          Sr.
couty AttcrEeiey
CORCbOCouEty
Falr&?:
     I'.oak,'hx6s

                                  r;hculdin offlolalin a county
                                  haoi~nglees than 20,000 inhabl-
                                  tentswhcse IS08 OS offic4 after
                                  all t~r;renseeare paid azmunt to
                                  $2 OOO.C.0,ar4 e-0 rsoelresin
                                  ad&a
                                     Ltion to suoh few3 an 6x
                                  OfSiCiO861~ry Of $~900.00  p6y
                                  anj%nlne; baok lx the oounCy as
                                  excess Sew?
        few rooantlertorro~tieatfag  the cpin!.ok 03? this
dcqv2rtnent
         on tha above stetod qwstion &ad8 in pirt aa fol-
10-w
            Thf3 opinionrequestsdin this letterla
       eskod for by Er. Leo Liolloy,
                                   trvJCountyand
       Matriot Clsrk of tblo County,and reletedto
       Sees of officeand ex-o:tltilosa&r.yin counties
       of loss than 2OJKO ishabitants. The s~clfio
       gxiatim ugcu rvXoh Xr. Solloy ro=u4etsan
       opinfonIs es iollowar
            "Bhoalda!! ofriom    ir? aounti*r    havlrlg
       loos than 20,000 iuh&bitintcl  whose toss of offi
       after all aipsnasaore g&d amounttc $ZOOCiOO,~
       and whc reoalvw in eddition    to such Tco8 an ax-
       officioealv.ry of $GCC.OO;,-should     euoh oftiolal
       py anythfugbm$ +o the county as 8xoeasrtJ463*
          Ccno!ioCoumy has a populationof 6,192 iuhabitarits
accordLrgto the 104C FsderalCQILISUEI,and the oountyoff'iciels
cf onid oounty :ro a>-pensat~d 03 a he bash.
             Artiolonsf3c33
                         na6 33G1, vemc>n'aRiu.lotatsd
                                                    cra1
sttitutos,   &%rti25cy
                   a county olwk, or a districtolerk, or a
Iionorable   Jes .



-jointclerk**,
S:atUtw, i.n00u~tloS11Wlri 0 ~OpUlatlon Of 1068 then 80,000
lnhabitentcr, to retain m oompaaer~tion and bxueso fees the
rLu&mm a.aEl of $3 000.00. Articlaa   3096 and 390&, Vemon*e
AnnoWted C:vil &etutes, eq$e*elg authorize      the Carla-
elmera' Court,whcm, in its jud&cnent,       aueh ooqeneation Ia
neoe58~~, to allovicomeneatfor,for ex offIoi0servlceeof
the oouttty  olerk or qjolntalerk", providedauah aaapwsstlon
ehell not iccrease the ocepenrationOS the oountg clerk beyond
the road      amuct of.co:qeEoBtlon     end exaeeef$es allov~ed
to be retained by ;tlnunder the yeoe&ln~ artiolas.        Thorpe
ortlcllss, ~4 t?;?nk, aleerlpeuthorlzethe CommIealonere*       Court
to SllOW the ~l~+rk nf th*a   COiiRtp &?urt, OP he 1% tbIe ~#JSO,
the *jolotclerk* .i~oountlsshaving e pojmlqtlcn         of less
'thml20 ooo ichablta  nt 0, ooqmmatlon for 6% Off10106ervicea,
provtie 4 ouoh ozqeneatlcn topthor with tha feei ratainea
by hFm undar the precedirgertlclee;does not amount to
more the .2,000.00per awa.          (itbe the caee et Anderson
countyv. fio@ne,     107 5. 4:.1010.1
          Tne ocuntyclerk, or the "jofztclerk",Irrentltlea
to ratalnall the ooqxmeetlot allowedby &Mole 5883,to-
gatherwith one-thirdexoeeetesa allowed.byArticleE3Bpl~
uatfl euch am-third tqether tiththe amunt       speaiiledin
Art10103f363, amwntfi to ~,000.00   per nnnam.    If.the   acanpaosa-
tlon allowedunder Art10103863 and the exeeesfee0 dima
underArticle5891 dc not meoh the aoxirmlpl    ol ~3,OOO&C-per
ennum,the cmi&aalonero~Courlsio authorizeato w the olark
an ox ofiloloooapewatlo.n,   provltkd suoh cozapeneatlon     to-
getherrith the fees retainedby him unbr iirtiolea        Z&i end
3091, does tiot+mount tamma then CJ,OOO&O, Under the faots
statedin your lettsr,the clerk will reoeive a pubstm~
~E,OOO.OO es few  afttw all ospewos    are allows x ais @-ovided
by len, end ;he Cozwiso:ocere'   Court haa all.ormiS  en ex offio:o
o~nahtioc in the mount of $Q~O&l nal-lni;       0 total of
$2,900.00nhlbh the clerk reoeive0. +hio 8snouat       .%x&anot
emeod the 3ariaura -t      allmmd by Artioles3943 end ?BQl
and a8 t&e olerk h+W not :eoeivedthe ImuAmuseiw.Xmt       allowe
by theee ortlcloeand the emnmt~ellowedby the Owsnrisafoaero'
Court does zictexoeed tho mer&mm.aUoued by.thearecedti
artioles,    we   answer   the   above   mt4ted   fgmstior,   in   th4   Ii4.gc:tiVer